Exhibit 10.20
Purchase Agreement

THIS PURCHASE AGREEMENT (the "Agreement") dated this 21st day of January, 2013
 
BETWEEN:
Equinox Nutraceuticals of 96 N 1800 West, Lindon, Utah County, Utah
(the 'Seller')
 
                         OF THE FIRST PART
 
-AND-
 
Stacked Digital, LLC of 4525 S 2300 E, Salt Lake City, Salt Lake County, Utah
(the 'Purchaser')
 
                         OF THE SECOND PART

 
IN CONSIDERATION OF THE COVENANTS and agreements contained inthis Sales
Agreement, the parties to this Agreement agree as follows:
 
    Sale of Goods
 
    1.  The Seller will sell, transfer and deliver to the Purchaser based on
individual future orders the following goods (the 'Goods'):
 
    2.  Nutraceutical supplements.
 
   Purchase Price
 
    3.  The Purchaser will acceot the Goods and pay for the Goods based on
individual future orders to be paid as follows:
       a.  down payment of 50% of total order and
       b.  the remainder of the purchase price by bank draft on net 15 terms
 
    4.  The Seller and the Purchaser both acknowledge the sufficiency of this
consideration. In addition to the purchase price specified in this Agreement,
the amount of any present or future sales, use, excise or similar tax applicable
to the sale of the Goods will be paid by the Purchaser, or alternatively, the
Purchaser will provide the Seller with a tax exemption certificate acceptable to
the applicable taxing authorities.
 
    5.  The Purchaser will make payment for the Goods at the time when, and at
the place where, the Goods are received by the Purchaser or, in the alternative,
when any document of title or registrable bill of sale, bearing any necessary
endorsement, is tendered to the Purchaser.
 
    Delivery of Goods
 
    6.  The Goods will be delivered to the Purchaser at Molding Box 2625 South
600 West Salt Lake City, UT 84115. The method of shipment will be within the
discretion of the Purchaser. However, the Seller will only be responsible for
the lesser of truck fright or rail freight to the Purchaser.
 
   Risk of Loss
 
    7.  Risk of loss will be on the Purchaser from the time of delivery to the
carrier. The Purchaser will provide at its expense insurance on the Goods
insuring the Seller's and the Purchaser's interest as they appear, until payment
in full to the Seller. 

 
 
-1-

--------------------------------------------------------------------------------

 
 
   Warranties
 
    8.  THE GOODS ARE SOLD 'AS IS' AND THE SELLER EXPRESSLY DISCLAIMS
ALL WARRANTIES, WHETHER EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO, ANY
IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. The
Seller does not assume, or authorize any other person to assume on the behalf of
the Seller, any liability in connection with the sale of the goods. The Seller's
above disclaimer of warranties does not, in any way, affect the terms of any
applicable warranties from the manufacturer of the Goods.
 
    9.  The Purchaser has been given the opportunity to inspect the Goods or
have it inspected and the Purchaser has accepted the Goods in its existing
condition. Further, the Seller disclaims any warranty as to the condition of the
Goods.

   Title
 
    10.  Title to the Goods will remain with the Seller until delivery and
actual receipt of the Goods by the Purchaser or, in the alternative, the Seller
delivers a document of title or registrable Bill of Sale of the Goods, bearing
any necessary endorsement, to the Purchaser.
 
   Security Interest
 
    11.  The Seller retains a security interest in the Goods until paid in full.
 
   Inspection
 
    12.  Inspection will be made by the Purchaser at the time and place of
delivery.
 
   Claims
 
    13.  The Purchaser's failure to give notice of any claim within 10 days from
the date of delivery will constitute an unqualified acceptance of the Goods and
a waiver by the Purchaser of all claims with respect to the Goods.





Excuse for Delay or Failure to Perform
 
    14.  The Seller will not be liabile in any way for any delay, non-delivery
or default in shipment due to labor disputes, transportation shortage, delays in
receipt of material, priorities, fires, accidents and other causes beyond the
control of the Seller or its suppliers. Ifthe Seller, in its sole judgment, will
be prevented directly or indirectly, on account of any
cause beyond its control, from delivering the
Goods at the time specified or within one month after the date of this
Agreement, then the Seller will have the right to terminate this Agreement by
notice in writing to the Purchaser, which notice will be accompanied by full
refund of all sums paid by the Purchaser pursuant to this Agreement.

 
   Remedies
 
    15. The Purchaser's exclusive remedy and the Seller's limit of liability for
any and all losses or damages resulting from defective goods or from any other
cause will be for the purchase price of the particular delivery with respect to
which losses or damages are claimed, plus any transportation charges actually
paid by the Purchaser.
 
   Cancellation
 
16.  The Seller reserves the right to cancel this Agreement:
    a.  if the Purchaser fails to pay for any shipment when due;
    b.  in the event of the Purchaser;s insolvency or bankruptcy; or
    c.  if the Seller deems that its prospect of payment is impaired.





 
 
-2-

--------------------------------------------------------------------------------

 
 
   Notices
 
    17.  Any notice to be given or document to be delivered to either the Seller
or Purchaser pursuant to this Agreement will be sufficient if delivered
personally or sent by prepaid registered mail to the address specified below.
Any written notice or delivery of documents will have been given, made and
received on the day of delivery if delivered personally, or on the third (3rd)
consecutive business day next following the date of mailing if sent by prepaid
registered mail:

    SELLER: 96 N 1800 West, Lindon, Utah County, Utah, 84042
 
    PURCHASER: 4525 S 2300 E, Salt Lake City, Salt Lake County, Utah, 84117
 
   General Provisions
 
    18.  Headings are inserted for the convenience only and are not to be
considered when interpreting this Agreement.  Words in the singular mean and
include the plural and vice versa.  Words in the masculine mean and include the
feminine and vice versa.
 
    19.  All and warranties of the Seller contained in this Agreement will
survive the closing of this Agreement.
 
    20.  The Purchaser may not assign its right or delegate its performance
under this Agreement without the prior written consent of the Seller, and any
attempted assignment or delegation without such consent will be void. An
assignment would change the duty imposed by this Agreement, would increase the
burden or risk involved and would impair the chance of obtaining performance or
payment.
 
    21.  This Agreement cannot be modified in any way except in writing signed
by all the parties to this Agreement.
 
    22.  This Agreement will be governed by and construed in accordance with the
laws of the State of Utah.
 
    23.  If any clause of this Agreement is held unconscionable by any court of
competent jurisdiction, arbitration panel or other official finder of fact, the
clause will be deleted from this Agreement and the balance of this Agreement
will remain in full force and effect.
 
    24.  This Agreement will inure to the benefit of and be binding upon the
Seller and the Purchaser and their respective successors and assigns.

    25.  This Agreement may be executed in counterparts. Facsimile signatures
are binding and are considered to be original signatures.


    26.  Time is of the essence in this Agreement.
 
    27.  This Agreement constitutes the entire agreement between the parties and
there are no further items or provisions, either oral or otherwise. The
Purchaser acknowledges that it has not relied upon any representations of the
Seller as to prospective performance of the Goods, but has relied upon its own
inspection and investigation of the subject matter.
 
   IN WITNESS WHEREOF the parties have executed this Purchase Agreement on this
21st day of January, 2013.
 
[exsig.jpg]
 
 